DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Low (WO 

03/020109). Low discloses a sterilely packaged set of right and left glove-in-gloves with each 

glove-in- glove including an ergonomic outer glove (102) having a thumb and a plurality of 

fingers defining crotches between adjacent fingers and thumb and an ergonomic inner glove 

(100) having a thumb and a plurality of fingers with finger tips that defines crotches 

between adjacent fingers and thumb, the inner glove being disposed inside the outer glove, 

page 12, lines 5-22. Further,  the gloves are enfolded with a packaging material (250) such that 

the material can be unfolded to present the right glove-in-glove on the right side and the left 

glove-in- glove on the left side, laid out on the packaging material as shown in figure 1.  The 

thickness of the center of palm of the inner glove is between .14mm to .20 mm and the outer 

glove thickness of the second pair is about .21, page 5, lines 17-21.  Also,  gloves in the package 





material has a cuff portion being folded as shown in figures 3 and 4 and length of gloves is 

presented when the packages material is unfolded as shown in figure 1. The inner and outer 

gloves can be colored different to accentuate a color visual difference, page 12, liens 13-24.  

However, Low does not discloses the finger tips or the crotches of the inner glove and the outer 

glove being aligned.


Page 12, lines 15-17 discloses the outer glove (102)  worn over the inner glove (100). 

Therefore, it would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the finger tips or the crotches of the inner glove (100) and the outer 

glove (102) of Low are substantially aligned when the set of gloves are worn to minimize 

pressure on the hand.  


	With regard to claims 17, 21, and 25,  page 11, lines 14-22, the outer glove (102) is only 

3% -4.5% larger than the inner glove (100). Therefore, it would have been obvious to one skilled 

in the art before the effective date of the claimed invention through routine experimentation 

that the inner glove of Low can be sized but not limited to .25 to 1 size larger than the outer 

gloves, the inner glove having a size .25 to .5 half size smaller than the outer glove, etc. in order 

that the aligned gloves is form fitting that exerts less pressure on the hand when donned. 

	Furthermore, with regard to claims 18-19 and 29, , it would have been obvious to one 

skilled in the art before the effective date of the claimed invention through routine 





experimentation that the substantially aligned inner glove and the outer glove of Low can have 

but not limited a thickness size being substantially similar, different cross sections,  etc. 

depending on the protection level required or depending on end use thereof. 

 

	With regard to claim 22, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention  that the inner glove and the outer glove of Low can be 

substantially the same color as required for a particular application thereof. 

 	With regard to claims 32 and 34, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention  that the inner glove and the outer glove of 

Low can be made but not limited to conventional natural latex rubber, hybrid polymer of 

polyisoprene, etc. depending the level of protection needed for a particular surgical procedure 

or depending on end use thereof. 
 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art references cited on PTO-892 each discloses left and right pair of gloves 

positioned within a foldable packaging material.  
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 10, 2022							  /TAJASH D PATEL/                                                                                                 Primary Examiner, Art Unit 3732